Citation Nr: 1140657	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-23 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1988 to October 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to TDIU is decided.  

A review of the record shows that in his July 2008 Substantive Appeal, the Veteran requested a hearing before a member of the Board at the RO.  In a September 2008 statement, the Veteran changed his request to a hearing before a member of the Board in Washington, DC.  

In February 2009, the Veteran was recalled to active service with an active duty commitment of three years and 13 weeks.  The Veteran informed VA of his active duty status and his benefits were ceased as appropriate.  However, the Veteran was still scheduled for his requested hearing in January 2011 despite his recall to active duty.  The Veteran did not report for his scheduled hearing.  

In a January 2011 statement, the Veteran's representative argued that the Veteran was unable to attend his scheduled hearing due to his active service obligation and that he never actually withdrew his request for a hearing before a member of the Board.  The Veteran's representative argued that the Veteran should be afforded another opportunity to report for his requested hearing. 

Therefore, the Board finds that as the Veteran was unable to attend his scheduled hearing as a result of his active duty service obligations, he should be afforded another opportunity to report for his requested hearing.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1. Attempts to contact the Veteran should be made in order to determine when he will be able to report for his requested hearing and whether he would like to appear at a videoconference hearing, a travel board hearing at the RO, or a hearing before a member of the Board in Washington, DC.  All attempts to contact the Veteran should be recorded in the claims file.    

2. Then, the Veteran should be scheduled for the requested hearing before the Board in accordance with the docket number of his appeal and at such a time that his active duty service obligations will not interfere with his ability to report for such hearing.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

